I fully agree with the opinion except paragraph 4. G. S. 1923 (1 Mason, 1927) § 5547, reads:
"Nothing in this act shall be construed as prohibiting the buying, shipping or having in possession at any time, of the skins of fur-bearing animals legally killed within or without the state, and of the hides of moose or deer legally killed within or without the state, upon proof that the hides were so taken." *Page 407 
State v. Campbell, 53 Minn. 354, 55 N.W. 553,21 L.R.A. 169; Selkirk v. Stephens, 72 Minn. 335, 75 N.W. 386,40 L.R.A. 759; State v. Cooney, 77 Minn. 518, 80 N.W. 696, appear to me to lead to the conclusion that while the state does not interfere with the taking of fish, game, or fur-bearing animals by tribal Indians on their reservation, yet if killed or taken in a manner prohibited the same cannot be kept off the reservation or become a subject of lawful traffic. In my opinion Wisconsin St. 1927, § 29.09, does not impliedly legalize the killing by Indians of muskrats by shooting or spearing upon Indian reservations so that such skins may be acquired and possessed lawfully off the reservation. It reads:
"Indians hunting, fishing or trapping off Indian reservation lands are subject to all provisions of this chapter."
One of the provisions of § 29.41 reads:
"The skin of any fur-bearing animal lawfully killed, when separated from the rest of the carcass is not subject to the provisions of this chapter; but no person shall have in his possession or under his control the skin of any fisher, martin, mink, or muskrat showing that the same has been shot or speared."
This would seem to be aimed at preventing the traffic in the skins of muskrats shot or speared, because the possession of such skins is at all times unlawful. It would be impossible for anyone lawfully to carry them off an Indian reservation. State v. Morrin, 136 Wis. 552, 117 N.W. 1006; Cohen v. State,180 Wis. 352, 192 N.W. 992, are not out of line with our decisions above cited. I think that the fact that in the confiscated packages were found skins showing that the animals had been shot or speared made such skins contraband both in Minnesota and Wisconsin.
                     ON APPLICATION FOR REARGUMENT.
On May 24, 1929, the following opinion was filed: